AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original
                                                                                                                      May 10, 2021
                                           UNITED STATES DISTRICT COURT                                             s/ JeremyHeacox
                                                                         for the
                                                             Eastern District
                                                          __________  DistrictofofWisconsin
                                                                                   __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)
      Black Samsung Galaxy S7 cellphone, bearing serial
                                                                            )
                                                                            )
                                                                                   Case No.
                                                                                              21-M-374 (SCD)
      number R28HC1RAH0K currently stored at the FBI                        )
      Milwaukee Field Office, described on Attachment A.                    )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Eastern   District of            Wisconsin
(identify the person or describe the property to be searched and give its location):
  See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B




                                                                                          5-24- 21
        YOU ARE COMMANDED to execute this warrant on or before                                         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                   Honorable Stephen C. Dries                .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .

                                  5-10-21. 2:15 pm
Date and time issued:
                                                                                                          Judge’s signature
                                                                                                          Judge

City and state:              Milwaukee, WI                                           Honorable Stephen C. Dries, U.S. Magistrate Judge
                                                                                                        Printed name and title
                           Case 2:21-mj-00374-SCD Filed 05/10/21 Page 1 of 4 Document 1-1
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                           Case 2:21-mj-00374-SCD Filed 05/10/21 Page 2 of 4 Document 1-1
                                     ATTACHMENT A

       The Target Device to be searched is a black Samsung Galaxy S7 cellular phone with

Serial Number R28HC1RAH0K, presently securely stored in the Evidence Control Room, of the

FBI Milwaukee Field Office, which is located at 3600 South Lake Drive, in St. Francis,

Wisconsin.




        Case 2:21-mj-00374-SCD Filed 05/10/21 Page 3 of 4 Document 1-1
                                      ATTACHMENT B

       All records relating to violations of 18 U.S.C. §1591(a), 18 U.S.C. 2421(a), and 18
U.S.C. 922(g) from June 2007 to the present, including:

   1. Electronic communications of any kind, including text messages, instant messages,
      Facebook or Facebook messenger communications, audio messages, voicemails, and
      emails, between Freeman and known or prospective victims of the crimes under
      investigation, or concerning the crimes under investigation;

   2. Photographs or video recordings of known or prospective victims of the crimes under
      investigation, or concerning the crimes under investigation;

   3. All call logs;

   4. Records of or information about Internet Protocol (IP) addresses used by the Target
      Device;

   5. Records of any GPS or other location information generated by or stored on the Target
      Device;

   6. Evidence of user attribution, showing who used, owned, possessed, or controlled the
      phone at the time the things described in this warrant were created, edited, or deleted,
      such as logs, configuration files, saved usernames and passwords, notes, documents,
      Internet browsing history, user profiles, messaging logs, photographs, and
      correspondence;

   7. Evidence of software that would allow others to control the phone, such as viruses, and
      other forms of malicious software;

   8. Evidence indicating how and when the phone was accessed or used to determine the
      chronological context of access, use, and events relating to the crime under investigation
      and the user;

   9. Records of or information about the computer’s internet activity, such as firewall logs,
      caches, browser history and cookies, “bookmarked” or “favorite” web pages, search
      terms that the user entered into any Internet search engine, and records of user-typed web
      addresses; and

   10. Contextual information necessary to understand the evidence described in this
       attachment, such as contact lists, address books, and notes.

    As used above, the terms “records” and “information” include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




         Case 2:21-mj-00374-SCD Filed 05/10/21 Page 4 of 4 Document 1-1
